Peters, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 23, 2004, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant, a substitute teacher for the South Colonie Central School District, was called to teach approximately three times a week during the 2003-2004 school year. At the conclusion of that school year, she was advised that she would remain on the substitute list and would continue to be contacted during the following school year. The letter, however, did not inform claimant of the number of days that she could expect to be called on to substitute teach. The Unemployment Insurance Appeal Board subsequently concluded that claimant had not received a reasonable assurance of employment and, as such, held that she was eligible for unemployment insurance benefits. The District appeals.
We affirm. Whether a claimant received a reasonable assurance of employment is a factual question for the Board to resolve and its determination in that regard will not be disturbed so long as it is supported by substantial evidence (see Matter of Aloia [Commissioner of Labor], 278 AD2d 650, 651 [2000]; Matter of Makis [Tompkins-Seneca-Tioga Bd. of Coop. Educ. Servs.—Commissioner of Labor], 251 AD2d 928, 929 [1998]). “A reasonable assurance . . . has been interpreted as a representation by the employer that substantially the same economic terms and conditions will continue to apply to the extent that the claimant will receive at least 90% of the earnings received during the first academic period” (Matter of Murphy [Copake-Taconic Cent. School Dist.—Commissioner of Labor], 17 AD3d 762, 763 [2005] [citations omitted]; see Matter of Moss [Greece Cent. School Dist.—Commissioner of Labor], 9 AD3d 753, 754 [2004]). Here, the record is devoid of any representations by the District regarding the amount of work that claimant could expect to receive during the ensuing school year. Accordingly, substantial evidence supports the Board’s decision and we decline to disturb it (see Matter of Murphy [Copake-Taconic Cent. School Dist.—Commissioner of Labor], supra at 763).
Her cure, J.P., Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.